Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 28 May 2021.  In virtue of this communication, claims 1-32 are currently presented in the instant application.  Presently, claims 1 and 32 have been amended, and claims 24-31 have been cancelled.

Response to Arguments
Applicant’s arguments, filed 5/28/2021, with respect to the rejection(s) of claim(s) 1 and 32 under 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miller (cited in the previous Office Action).
Examiner agrees that Jeong alone does not disclose or teach displaying both the first and second images as one or more of a side-by-side and an overlay.
However, Examiner disagrees with the argument that the combination of Jeong and Miller does not teach this feature.  Applicant argues that Miller “only displays a computer generated image of the subject’s skin with a ‘recommended area of application of sunscreen highlighted in a particular color.’”  Even if this was solely the case, this would still meet the limitations of present claims 1 and 32, as the first and second image only require being derived at least in part from the signals from the 
However, as explained in Miller [0046], “The output device 32 displays a first image 50 and a second image 52.  In the depicted embodiment, the first image 50 is a visible light image of the subject 40 taken by the interrogation device 10 or another imaging device (e.g., camera) on the analysis device 30. The second image 52 is a recommendation image, such as a processed version of either the visible light image or a UV band-pass filtered image.” (Emphasis Examiners).  Therefore, Miller does teach this feature as described in the present invention, and the rejections will be updated to solely be 103 rejections in view of Jeong and Miller, and remain the same otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-23, and 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Miller (both cited in the previous Office Action).
With respect to claim 1, Jeong discloses a device for determining sunblock coverage and damage from ultraviolet radiation, the device comprising: 
a light-emitting component, the light-emitting component being operable to emit light in an ultraviolet wavelength range ([0151], UV light source 803); 
a light input, the light input being operable to receive light incident on the device and to transmit the light (lens of camera module 291; shown in Fig. 4B to have lenses 410; [0087]); 
an optical filter, the optical filter being operable to receive the light transmitted by the light input and to filter the transmitted light by wavelength (either filter 430 or 460; [0087] and Fig. 4B); 
a sensor, the sensor operable to receive at least a portion of the filtered light received from the optical filter and generate signals corresponding to the received filtered light (image sensors 440; Fig. 4B and [0087]); 
a processor, the processor being operatively connected to the light-emitting component and the sensor and configurable to (Fig. 2, processor 210): 
control the light-emitting component ([0152]); 
receive the signals from the sensor indicative of the received filtered light; construct a first image derived at least in part from the signals from the sensor; 
construct a second image derived at least in part from the signals from the sensor ([0085]-[0089], a combined image from the first camera consisting of all wavelengths and a second camera consisting of only the UV wavelengths is displayed to a user to display the sunblock coverage); and 
generate display signals, operable to be received by a visual display, whereby the visual display may present both the first image and the second image ([0146]-[0148]).
While Jeong gives multiple versions of imaging devices, it would have been inherent or obvious that these embodiments can and are intended to be combined.  For instance, in both the dual camera description of ([0085]-[0089]) and the description regarding the UV illumination source ([0151]-[0152]) disclose the camera modules both being 291, and the common electronic device 101 and 201.  The purpose of the light unit is to allow a user to perform the inspection indoors ([0152]) which would be an obvious modification to apply to the dual camera embodiment for additional functionality.
Jeong does not disclose the processor being configurable to generate display signals, operable to be received by a visual display, whereby the visual display is configured to present both the first image and the second image as one or more of a side-by-side and an overlay.
Miller teaches presenting a UV and a visible light image side by side to allow the user to see the sunblock coverage on the skin ([0046] and response to arguments above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Jeong by displaying both the UV and visible light images side by side instead of the processed overlay as seen in Fig. 8B of Jeong and discussed in [0148] as a design choice for different ways to present the same information to a user (sunblock/UV coverage).

With respect to claims 2 and 3, the combination of Jeong and Miller further discloses a device wherein the first/second image is derived at least in part by the sensor receiving light in the ultraviolet/visible wavelength range (one camera does visible, one camera does only ultraviolet; Jeong [0085]-[0089] and combination with Miller which also uses visible and ultraviolet sensors as discussed above).

With respect to claim 4, the combination of Jeong and Miller further discloses a device wherein the sensor is operable to receive light in both a visible wavelength range and the ultraviolet wavelength range and to generate separate signals indicative of received light in both of those ranges (Jeong [0085]-[0089] and combination with Miller which also uses visible and ultraviolet sensors as discussed above).

With respect to claim 5, the combination of Jeong and Miller further discloses a device wherein the sensor comprises a first subsensor and a second subsensor, the first subsensor being operable to generate signals indicative of received filtered light in the ultraviolet wavelength range and the second subsensor being operable to generate signals indicative of received filtered light in the visible wavelength range (Jeong [0085]-[0089] first and second camera 402 and 403, each having a sensor 440, one of which does visible and the other ultraviolet through filters 430 and 460 and combination with Miller which also uses visible and ultraviolet sensors as discussed above).

With respect to claims 6 and 7, the combination of Jeong and Miller further discloses a device wherein the first/second image is derived at least in part from generated signals from the first subsensor indicative of received filtered light in the ultraviolet/visible wavelength range ([0085]-[0089] and combination with Miller which also uses visible and ultraviolet sensors as discussed above).

With respect to claim 8, the combination of Jeong and Miller further discloses a device wherein the processor is configurable to generate a display signal, operable to be received by a visual display, whereby the visual display may present both the first image and the second image in an overlay fashion (Jeong [0146]-[0148]; third image 806 displayed on display 801 is the ultraviolet radiation distribution of one image mapped onto the visible image).

With respect to claim 10, the combination of Jeong and Miller does not disclose a device wherein the device comprises communicatively coupled, physically separable subsystems (all embodiments appear to be shown to be integrated with the smartphone).
Jeong further discloses that all of some of the operations performed by the device can be performed in another device or plurality of electronic devices, for example a server 106; [0036]).
Miller further teaches using a separate UV sensor, and then sending the information to the smartphone (as an example and can be any other processing device such as a server or computer; [0037]) to be processed (Fig. 2B; abstract).  Miller further teaches the interrogator comprising a electromagnetic energy source (light emitting component), and a light-input (filter/opening) in [0029].  Miller further describes the ultraviolet sensitive module 12 (the sensor) in [0031] that the ultraviolet sensitive module can contain one or more optical sensors, UV sensors, and the like, and is capable of detecting all frequencies of the spectrum, including UV and visible light.   Lastly, similarly to Jeong, Miller teaches processing a visible and UV image to output recommendations for sunblock coverage (Figs. 4A-4C and 5 and related disclosure).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device of the combination of Jeong and Miller by arranging the ultraviolet emission and receiver as a separate unit from the processor as taught by Miller to perform the separate operations as desired and posed by Jeong ([0036]), and to allow a user to utilize the sunblock analyzer using a plurality of devices (such as the computers, laptops, and smartphones, as taught by Miller) rather than needing a single dedicated system as in the primary depiction of Jeong.

With respect to claim 11, the combination of Jeong and Miller further discloses a device wherein the physically separable subsystems comprise a first subsystem and a second subsystem, the first subsystem housing the light-emitting component, the optical filter, and the sensor, and the second subsystem housing the processor (Miller: interrogator 10 has the light-emitting component, optical filter, and sensor and the smartphone 30 has the processor).



With respect to claim 12, the combination of Jeong and Miller further discloses a device wherein the device further comprises a visual display (smartphone screen; Jeong Fig. 3B; [0033]).

With respect to claim 13, Jeong does not disclose a device wherein the device comprises communicatively coupled, physically separable subsystems (all embodiments appear to be shown to be integrated with the smartphone).
Jeong further discloses that all of some of the operations performed by the device can be performed in another device or plurality of electronic devices, for example a server 106; [0036]).
Miller teaches using a separate UV sensor, and then sending the information to the smartphone (as an example and can be any other processing device such as a server or computer; [0037]) to be processed (Fig. 2B; abstract).  Miller further teaches the interrogator comprising a electromagnetic energy source (light emitting component), and a light-input (filter/opening) in [0029].  Miller further describes the ultraviolet sensitive module 12 (the sensor) in [0031] that the ultraviolet sensitive module can contain one or more optical sensors, UV sensors, and the like, and is capable of detecting all frequencies of the spectrum, including UV and visible light.   Lastly, similarly to Jeong, Miller teaches processing a visible and UV image to output recommendations for sunblock coverage (Figs. 4A-4C and 5 and related disclosure).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device of Jeong by arranging the ultraviolet emission and receiver as a separate unit from the processor as taught by Miller to perform the separate operations as desired and posed by Jeong ([0036]), and to allow a user to utilize the sunblock analyzer using a plurality of devices (such as the computers, laptops, and smartphones, as taught by Miller) rather than needing a single dedicated system as in the primary depiction of Jeong.

With respect to claim 14, the combination of Jeong and Miller appears to further disclose a device wherein the physically separable subsystems comprise a first subsystem and a second subsystem, the first subsystem housing the light-emitting component, the optical filter, the sensor, and the processor, and the second subsystem housing the visual display.
While none of the drawings or descriptive embodiments show this to be true, this would be obvious in view of their alternatives.  Both Jeong and Miller allow for the processing unit to be a computer, and Miller further teaches in the 2C embodiment that while the analysis device is depicted as a cellphone, it can take the form of any number of other computing devices such as a computer, and that while the depicted embodiments show an integrated display, the output device can be a monitor coupled to the analysis device ([0037]).  In the same 2C embodiment, the interrogation device is integrated into the analysis device, combining the light-emitting component, filter, and sensor of the interrogator and the processor.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the embodiment above from the teachings of both Jeong and Miller, which all include the light-emitting components, filter, sensors, and displays to be integrated or separated with wireless/wired communication.

With respect to claim 15, the combination of Jeong and Miller further discloses a device wherein the physically separable subsystems comprise a first subsystem and a second subsystem, the first subsystem housing the light-emitting component, the optical filter, and the sensor, and the second subsystem housing the processor and the visual display (interrogator 10 and analyzer 30; Miller).

With respect to claims 16-18, the combination of Jeong and Miller further discloses a device wherein the communicative coupling is wireless/Bluetooth/USB/Lightning connection (Miller 2A shows wireless of which Bluetooth is a non-limiting example; [0038], Miller 2B shows a wired such as USB connection; [0039]).

With respect to claim 19, the combination of Jeong and Miller appears to further disclose a device wherein the processor is further configurable to: 
transmit information from the device to one or more servers, wherein the one or more servers are configurable to: 
receive the information from the device; 
generate one or more contextualized suggestions; and 
transmit the contextualized suggestions to the device; 
receive contextualized suggestions from the one or more servers; and 
generate display signals, operable to be received by the visual display, whereby the visual display may present the contextualized suggestions.
All of the steps of receiving, generating suggestions, and generating display signals, and displaying suggestions are performed in the main embodiment of Jeong (flow chart of 8A and images of 8B, for example, 8B shows the combined mapping with images showing satisfactory and unsatisfactory sunscreen application).  
Alternatively, the flow chart in Fig. 9 comprises receiving information of at least one subject, including information such as location and current weather conditions, the health and skin tone of the user, or other medical records, and then outputting the displayed information on the display ([0156]-[0164]).
Jeong further discloses that all of some of the operations performed by the device can be performed in another device or plurality of electronic devices, for example a server 106; [0036]).
It would have therefore been inherent or obvious that the steps performed by the processor as described above can be performed instead by a remote server 106, as described by Jeong, which could in particular house/store the health and location data of the user.

With respect to claim 20, the combination of Jeong and Miller further discloses a device wherein the contextualized suggestions comprise real- time, adaptive suggestions for sunscreen and sunblock coverage (real-time sunblock coverage of the user showing adequate and inadequate coverage).

With respect to claim 21, the combination of Jeong and Miller further discloses a device wherein the transmitted information is geolocation data (Jeong [0161]).

With respect to claim 22, the combination of Jeong and Miller further discloses a device wherein the device further comprises a communications interface for receiving extrinsic information for use in providing user sunblock or sunscreen recommendations (Jeong [0156]-[0164]; location information, health status and skin tone of the user, etc.).

With respect to claim 23, the combination of Jeong and Miller further discloses a device wherein the extrinsic information used for providing the user recommendations include National Weather Service data, snow cover information, cloud cover information, surrounding user device or IoT UV measurements, or geographic data concerning UV reflecting bodies near the user such as lakes or oceans (Jeong [0161]).

With respect to claim 32, Jeong discloses a method for determining sunblock coverage and damage from ultraviolet radiation, the method comprising: 
emitting ultraviolet radiation from a light-emitting component (Jeong [0151], UV light source 803); 
receiving incident light at a light input and transmitting the received light (lens of camera module 291; shown in Fig. 4B to have lenses 410; Jeong [0087]); 
filtering the transmitted light by wavelength (either filter 430 or 460; Jeong [0087] and Fig. 4B); 
receiving at least a portion of the filtered light at a sensor and generating signals corresponding to the received light; 
constructing a first image derived at least in part from the signals from the sensor; constructing a second image derived at least in part from the signals from the sensor; and 
generating display signals, operable to be received by a visual display, whereby the visual display may present both the first image and the second image (Jeong [0085]-[0089], a combined image from the first camera consisting of all wavelengths and a second camera consisting of only the UV wavelengths is displayed to a user to display the sunblock coverage; flow charts of Fig. 8A and 9).
While Jeong gives multiple versions of imaging devices, it would have been inherent or obvious that these embodiments can and are intended to be combined.  For instance, in both the dual camera description of ([0085]-[0089]) and the description regarding the UV illumination source ([0151]-[0152]) disclose the camera modules both being 291, and the common electronic device 101 and 201.  The purpose of the light unit is to allow a user to perform the inspection indoors ([0152]) which would be an obvious modification to apply to the dual camera embodiment for additional functionality.
Jeong does not disclose the processor being configurable to generate display signals, operable to be received by a visual display, whereby the visual display is configured to present both the first image and the second image as one or more of a side-by-side and an overlay.
Miller teaches presenting a UV and a visible light image side by side to allow the user to see the sunblock coverage on the skin ([0046] and response to arguments above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Jeong by displaying both the UV and visible light images side by side instead of the processed overlay as seen in Fig. 8B of Jeong and discussed in [0148] as a design choice for different ways to present the same information to a user (sunblock/UV coverage).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong and Miller as applied to claim 1 above, or further in view of Richards and/or Feng (both recited in the previous Office Action)).
With respect to claim 9, it appears the combination of Jeong and Miller further discloses a device wherein the first image and the second image are motion-video images (smartphones, as the primary device of the embodiments, are well known to take video images using the camera modules; Jeong [0089] further indicates that both images are taken simultaneously), and would be obvious to one of ordinary skill in the art to utilize motion-video images for the ability to observe sunblock coverage changes over time or in different viewing directions as a user examines themselves in the selfie view.
If this is not the case, both Richards and Feng disclose dual camera systems capable of combining two video images taken simultaneously on a single display.  Richards takes video images from two cameras simultaneously ([0052]), each camera taking a certain band of the electromagnetic spectrum ([0059], one camera is broadband and one camera is narrowband) then compares the two results and outputs them as a third image (Figs. 6A is the broadband image, 6B is the narrowband image, 6C is the subtraction of the two, 6D is the image with overlay output; [0079]), which functions in a similar manner to Jeong of outputting an overlay of a desired feature to be examined by a more limited camera (ultraviolet instead of the narrowband).  Feng teaches using two video cameras, and utilizing a well-known picture-in-picture output comprising both images ([0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize video rather than single images as taught by both Richards and Feng in order to obtain consistent and time varied results as a user applies sunblock, for example.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/13/2021